Exhibit 10.1 AGREEMENT AND PLAN OF MERGER BY AND BETWEEN WISCONSIN SPECIALTY PROTEIN, LLC AND OMEGA PROTEIN CORPORATION DATED AS OF FEBRUARY 27, 2013 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this  Agreement ) is entered into as of February 27, 2013, by and between Wisconsin Specialty Protein, LLC, a Wisconsin limited liability company (the  Company ), and Omega Protein Corporation , a Nevada corporation ( Buyer ). Unless defined herein, capitalized terms used in this Agreement are defined in Exhibit A . RECITALS The Board of Directors of the Company (the  Board ) and the Board of Directors of Buyer deem it advisable and in the best interests of their respective companies, and in the best interests of the companies shareholders and members, as applicable, to consummate the merger of Project Artisan, LLC, a Wisconsin limited liability company to be formed and wholly-owned by Buyer ( Merger Sub ), with and into the Company upon the terms and conditions set forth herein and in accordance with the provisions of Chapter 183 of the Wisconsin Statutes, the Wisconsin Limited Liability Companies Statute (the 
